DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 16-19, 21-40 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In regard to claim 16, the recitation, “at least one second cooling line which receives the gaseous phase of the cryogenic liquid directly from the coolant container” 
	In regard to claim 17, the recitation, “a phase separator” is new matter as there is no support for the phase separator of claim 16 and another phase separator.
In regard to claim 23, the recitation, “the insulating element has at least one heat conducting film to which the at least one second cooling line is connected in 10a thermally conducting manner, and the at least one heat conducting film is positioned between the layers of the reflective film and the spacer.” introduces new matter since the scope of the recitation includes that the heat conducting film is intermediate to the reflective film and the spacer and this is not supported.  
Rather the disclosure shows that the invention only has the heat conducting film alternating with a layer and that the layer comprises both the reflective film and the spacer.  The applicant is encouraged to carefully consider the scope of the language and remove the new matter scope wherein the heat conducting film is between the spacer and the reflective film.
The applicant’s remarks (12/8/2020) show that the applicant does not understand the new matter rejection.  The remarks (page 9), “the use of multiple heat conducting films wherein any number of layers of reflective film and the spacer are provided between two adjacent heat conducting films.” Support the position of the rejection and show that the applicant does not have heat conducting films between the spacer and the reflective film.  However, the claims include this scope and the language should be reviewed and modified to ensure that there is no claiming of heat conducting films being between the spacer and the reflective film.

In regard to claim 40, the recitation, “a phase separator” is new matter as there is no support for the phase separator previously recited and another phase separator.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-19, 21-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 16, the recitation, “at least one second cooling line which receives the gaseous phase of the cryogenic liquid directly from the coolant container” 
is indefinite since it is not clear what the language includes and excludes.  The applicant implies that the recitation excludes structures between the coolant container and the second cooling line.  However, such an exclusion is not supported.  The disclosure only supports that the gas comes from the coolant container and not from the phase separator (see Fig. 3, pg. pub para.77).  This is all that is supported by the disclosure.  

The recitation, “said a phase separator” is indefinite for improperly reintroducing the phase separator presented already in claim 16.
In regard to claim 23, the recitation, “the insulating element has at least one heat conducting film  to which the at least one second cooling line is connected in 10a thermally conducting manner, and the at least one heat conducting film is positioned between the layers of the reflective film and the spacer .” is indefinite as the scope includes that the heat conducting film is between the reflective film and the spacer and this is not supported and it is unclear how the recitation should be interpreted.  Should the heat conducting film be between the spacer and the reflective film or should the heat conducting film alternate with a layer, wherein the layer comprises both the reflective film and the spacer?  The language is unclear which scope is required.
In regard to claim 26, the recitation, “which second cooling line” is indefinite as it is not clear what second cooling line is being referenced.
The recitation “each heat conducting film” is indefinite for not properly referring to --each of the heat conducting films--.
In regard to claim 34, the recitation, “at each of end face” is grammatically incoherent and it is not clear what “of end face” means.
In regard to claim 37, the recitation, “wherein the least one second cooling line is in fluid connection with the phase separator and the phase separator is arranged between the at least one first cooling line and the at least one second cooling line.” is indefinite for being entirely redundant to the recitations from which claim 37 depends.  

The recitation, “more than one second cooling line” is indefinite for reintroducing second cooling lines and it is unclear if this is the previously recited second cooling line or some other line.
The recitation, “wherein at least one second cooling line” is indefinite since it is not clear if this is the same second cooling line of claims 16 and 17 or is some other second cooling line.
The recitation, “at least one other second cooling line” is indefinite as it is not clear if this second cooling line requires the features of the second cooling line of claim 16 or not as the recitation introduces this line anew with no referencing to the cooling lines of claim 16.
In regard to claim 39, the recitation, “one second cooling line” improperly reintroduces what has already been recited and it is unclear what is required.
In regard to claim 40, the recitation, “claim 6” is indefinite as there is no claim 6 any longer.
The recitation, “a phase separator” is indefinite as it is unclear if this is another phase separator or the same phase separator recited in claim 16. 
The recitation, “and wherein the phase separator is fluid communication with the at least one second cooling line.” is redundant to claim 16 and therefore it is unclear what it means since the phase separator is already in direct fluid communication with the second cooling line.


All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16-19, 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okado (JP 2014-119058) (see translation provided) in view of J.R. De Haan (US 3304728) hereafter De Haan.  As best understood considering the 112 issues above.
	Okado teaches a transport container (100) for helium (1, para. 12) comprising:
an inner container (101) for receiving the helium (1), 
a coolant container (120) for receiving a cryogenic liquid (para. 13, see LN2 - 2), 
an outer container (102), wherein the inner container (101) and the coolant container (120) are contained within said outer container (102), 
a thermal shield (110), wherein the inner container (101) is contained within said thermal shield (110), and said thermal shield (110) can be cooled with a liquid phase of the cryogenic liquid (LN2; para. 13, 16) from the coolant container (120), the thermal shield (110) having at least one first cooling line (at least one coil of 112) which receives the liquid phase of the cryogenic liquid (LN2) from the coolant container (120);
wherein the coolant container (120) being arranged outside the thermal shield (110); wherein the thermal shield (110) comprises a cylindrical base portion (middle cylindrical part see figure 1) which is closed at each end thereof by a cover portion (see ends of 110), and one of the cover portions of said thermal shield (110 is arranged between the inner container (101) and the coolant container (120); wherein the thermal shield (110) having the cover portion (mentioned above, see the cover portion between 101 and 120), which is separate from the coolant container (120) and is arranged between the inner container (101) and the coolant container (120); wherein the thermal 
Okado does not explicitly teach an insulating element arranged between the outer container and the thermal shield, the insulating element cooled by at least one second cooling line which receives a gaseous phase of the cryogenic liquid directly from the coolant container; wherein the insulation element comprises alternatively arranged layers of a reflective film and a spacer and the at least one second cooling line is led through the insulating element and between the layers; wherein the insulating element has multiple heat conducting films, including a first heat conducting film and a second heat conducting film, and the multiple heat conducting films are connected in a thermally conducting manner to the at least one second cooling line; the layers of the reflective film and the spacer are arranged between the heat conducting films; wherein the second cooling lines are in fluid connection with one another via pipe bends; wherein a thickness of the at least one heat conducting film is greater than a thickness of the reflective film; wherein the reflective film is an aluminum foil and the spacer is glass paper; wherein the at least one heat conducting film is an aluminum foil or a copper foil; wherein the thermal shield is fluid permeable so that the first intermediate space is in fluid communication with the second intermediate space; a further insulating element enclosing the inner container, said further insulating element comprising a copper layer which faces the thermal shield and a multilayer insulating layer arranged between the copper layer and the inner container, said insulating layer comprises multiple alternately arranged layers of a reflective film and a spacer; 

Further, De Haan teaches providing an insulating element (column 1, line 25-30 - “insulation material”; column 2, line 25-27 - “insulation material with special conduit system”) in a vacuum space (column 1, line 19 - “evacuated”) within an outer container (11), the insulating element comprises multiple alternately arranged layers of a reflective film (column 4, line 15-20 and 20-30 - see metal coated on plastic or glass paper) and a spacer (plastic or glass paper - column 4, line 15-20 and 20-30), the insulating element (insulation material) is cooled by at least one second cooling line (34b, 54b, 38, 62, see each coil of tubing is one line) which receives a gaseous phase of cryogenic liquid directly from a coolant container (12), the at least one second cooling line (34b, 54b, 38, 62, see each coil of tubing) being led through the insulating element and between the layers (see figures, tubing goes through the insulation to an outside of the outer container, column 7, line 1-5); wherein the insulating element having multiple heat conducting films (see column 6, line 30-35; there are several layers of MLI and those in contact with the tubing are the heat conducting films, see all figures including Fig. 4), including a first heat conducting film and a second heat conducting film (see that there are at least a first and a second heat conducting film - Fig. 4), and the multiple heat conducting films (metal films) are connected in a thermally conducting manner to the at least one second cooling line (34b, 54b, 38, 62, see each coil of tubing that is touching some metal film), note that the layers (laminate insulation - column 4, line 15-20) of the reflective film (metal layer) and the spacer (glass paper or plastic paper) are arranged .

Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive in view of the present rejections. 

In an attempt to aide the applicant, the applicant is advised to amend the claims to make the claims allowable: Amend all indefinite and new matter claim language; remove the alternative language in claim 16 and rather positively claim with definite and supported language the subject matter pursued in claims 17-19, 37, 38, 40, including both the second line fed with gas from the cooling container and the liquid fed first cooling line, phase separator, and additional second line fed from the phase separator, and cancel claims 17-19, 37, 38, 40.  Cancel claim 23 or amend claim 23 to have the definite language of claim 25.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
March 10, 2021